
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 714
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Inglis (for
			 himself, Mr. DeFazio,
			 Mrs. Bachmann,
			 Mr. Bilbray,
			 Mr. Luetkemeyer,
			 Mr. Conaway,
			 Mr. Coble,
			 Mr. Radanovich, and
			 Mr. Lamborn) submitted the following
			 resolution; which was referred to the Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any interest or dividends repaid to the government through
		  the Troubled Asset Relief Program should be used solely for debt reduction,
		  consistent with the authorizing legislation and Article One, Section Nine of
		  the United States Constitution.
	
	
		Whereas the Congress of the United States created the
			 Troubled Asset Relief Program under the Emergency Economic Stabilization Act
			 (12 U.S.C. 5201 et seq.), which was passed in the Senate in its final form on
			 October 1, 2008, by a vote of 74–25 and then passed in the House on October 3,
			 2008, by a vote of 263–171;
		Whereas the President signed the Emergency Economic
			 Stabilization Act of 2008 into law on October 3, 2008;
		Whereas section 106(d) of the Emergency Economic
			 Stabilization Act of 2008 states: Revenues of, and proceeds from the
			 sale of troubled assets purchased under this Act, or from the sale, exercise,
			 or surrender of warrants or senior debt instruments acquired under section 113
			 shall be paid into the general fund of the Treasury for reduction of the public
			 debt.; and
		Whereas Article One, Section Nine of the United States
			 Constitution states No Money shall be drawn from the Treasury, but in
			 Consequence of Appropriations made by Law: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that any funds repaid to the Federal Government or any interest
			 or dividends on those funds should be used solely for debt reduction,
			 consistent with the Emergency Economic Stabilization Act of 2008 and Article
			 One, Section Nine of the United States Constitution.
		
